Citation Nr: 0517074	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for leukemia, including 
as the residual of radiation exposure.

2.  Entitlement to service connection for leukemia, claimed 
as the residual of Agent Orange exposure.

3.  Entitlement to service connection for hepatitis C, 
claimed as the residual of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active service from October 1955 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  The veteran testified at a Board 
Videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2003.

In October 2003 the Board remanded this matter for additional 
development, to include hearing clarification for the issue 
of entitlement to service connection for leukemia claimed as 
the residual of Agent Orange exposure.  The Board also 
determined that the issue of entitlement to service 
connection to leukemia in general, which had been previously 
denied, should be reviewed on a denovo basis due to 
liberalizing law which applies to the adjudication of claims 
based on radiation exposure.  

In July 2004 the veteran requested a hearing before the Board 
in Washington, DC (Central Office) for the issue of 
entitlement to service connection for leukemia claimed as the 
residual of Agent Orange exposure.

On February 8, 2005 the Board remanded this matter in part to 
request the scheduling of a hearing to be held before a 
member of the Board at the RO (Travel Board Hearing).  The 
Board also requested additional development in this remand.  

Further correspondences with the veteran, his representative 
and the Congressional Office reflect that the veteran 
continues to want a Central Office hearing in Washington, DC, 
rather than the Travel Board hearing that was scheduled by 
the Board in its February 8, 2005 remand.  

To afford due process to the veteran, the February 8, 2005 
Board decision is hereby VACATED in its entirety.  The 
veteran will be afforded a de novo review of the issue 
appealed as if the February 8, 2005 Board decision had not 
been entered.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


